Citation Nr: 0608455	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cognitive 
disorder, claimed as secondary to hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  He also had verified service in the United States Army 
Reserves from February 1968 to March 1972 (as well as other 
unverified periods) and in the National Guard from May 1974 
to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's hypertension first manifested many years 
after active service, not during a period of active duty for 
training, and has not been medically related to service.

2.  A cognitive disorder first manifested many years after 
active service, not during a period of active duty for 
training, and has not been medically related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in the 
veteran's active duty service or his active duty for 
training; nor may it be so presumed.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A cognitive disorder was not incurred or aggravated in 
the veteran's active duty service or his active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in August 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  While this notice was 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Thus, there is no prejudice 
to this veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been secured.  
Additionally, all identified treatment records have been 
retrieved.  The veteran has been medically evaluated in 
conjunction with his claims.

The veteran contends that he is entitled to service 
connection for hypertension and a secondary cognitive 
condition, as he was diagnosed with both while he was a 
member of the Army Reserve.  To establish service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service incurrence or aggravation of a 
disease or injury (while on active duty); and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Diseases incurred or aggravated while performing active duty 
for training (ACDUTRA) also are eligible for service 
connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  However, if performing inactive duty for training, 
only injuries sustained during that time are eligible for 
service connection.  Id.

Hypertension

The veteran has a current diagnosis of hypertension.  See 
October 2002 VA examination.  Service medical records for his 
period of active duty do not contain a diagnosis of the same.  
His September 1967 separation examination, however, yielded a 
blood pressure reading considered to be "high normal" by 
accepted medical standards.  The veteran's subsequent service 
medical records for his reserve duty are negative for a 
finding of hypertension.  While private treatment records 
concurrent with that reserve duty note a diagnosis in 1989, 
there is no indication of record that the veteran was on 
active duty for training at that time.  Thus, entitlement to 
the benefit sought must focus on whether the veteran's 
current hypertension is causally related to the separation 
examination reading, and therefore to his active duty 
service. 

Three opinions regarding the etiology of the veteran's 
hypertension are of record.  
A private physician indicated in July 2000 that the veteran 
reported to him several instances of elevated blood pressure 
readings during his active service.  When asked whether his 
current hypertension was related, the physician indicated 
that it was a difficult question to answer, but that the 
service medical records would likely do so.  Then, the 
physician concluded that, because of the reported elevated 
readings, a diagnosis of hypertension would be in order.  

In October 2002, the veteran underwent a VA heart 
examination, at which time the veteran's claims folder was 
reviewed, to include his service medical records and his 
post-service treatment records.  The physician opined that he 
could find no evidence that the veteran had hypertension 
during the period of time that he was in service or within 
one year of discharge.  He indicated that the first notation 
of the diagnosis was in 1989, when the veteran had a cerebral 
vascular accident (CVA).  

A different VA physician reviewed the file in July 2005.  He 
specifically commented on the veteran's 1967 separation 
examination findings and the "high-normal" reading.  He 
pointed out that multiple readings throughout the veteran's 
service medical records were all within the accepted normal 
range.  The physician also referred to the veteran's 1989 
CVA, at which time he was found to be hypertensive.  He 
concluded that it was less than likely that the blood 
pressure at separation indicated the presence of hypertension 
in view of those other normal readings.  

The July 2000 private opinion that attempted to causally 
connect the veteran's current hypertension to his service was 
based entirely upon statements made by the veteran, alleging 
high pressure readings in service.  The physician implied 
that he did not review the service medical records to confirm 
such readings, when he stated that the difficult question of 
timing would be answered by those records.  In fact, the 
service medical records do not substantiate the veteran's 
allegations.  Therefore, the opinion is based on an 
inaccurate factual premise, and is therefore not credible on 
the issue of nexus.  

The October 2002 and July 2005 opinions, however, are based 
on a review of the service medical records.  The latter 
specifically comments upon the readings during service.  
Neither physician found evidence of hypertension during the 
veteran's active service or during active duty for training.  
Each found the first diagnosis to be in 1989, subsequent to 
the veteran's CVA.  These opinions are more credible in 
arguing against a connection to service.  

The nexus requirement also may be satisfied by evidence that 
a chronic disease (here, hypertension) subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from active service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  In this case, the first documented treatment 
of hypertension is in June 1989, when the veteran was placed 
on medication to control his elevated blood pressure.  
Subsequent treatment records in November 1989 indicate the 
actual diagnosis of hypertension.  As the veteran separated 
from active service in February 1968, more than one year had 
passed before a diagnosis was rendered; therefore, the 
presumption does not apply.	

The preponderance of the credible evidence is against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for hypertension.  

Cognitive Disorder as Secondary to Hypertension

The veteran contends that hypertension in service led to his 
stroke in June 1989, and therefore he should be entitled to 
service connection for the residuals of the stroke. He does 
not contend any other theory of entitlement.

Service connection has not been established for hypertension.  
Therefore, any disorders alleged to be secondary to 
hypertension are not subject to service connection on that 
basis.  While the veteran has not maintained that the stroke 
is related to his service in any other way, credible medical 
evidence of record links the veteran's June 1989 stroke to an 
elevation in blood pressure due to the use of illegal 
narcotics.  See neurology consultations, dated in June and 
July 1989.  Because there is nothing to suggest a causal link 
to the veteran's service, service connection is not warranted 
for any residuals he may have due to this stroke.  As the 
evidence  preponderates against the veteran's claim, the 
benefit of the doubt provision does not apply.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a cognitive disorder is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


